DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-21 in the reply filed on 02/28/2022 is acknowledged. Accordingly, claims 1-21 are searched and examined. 

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Claim 8 recites “the desired modulation” in lines 1-2. Claim 8 is directly depending on claim 1 which does not recite “desired modulation”. “a desired modulation” is first recited in claim 4.
Claim 16 recites “the desired modulation” in line 2. Claim 16 is directly depending on claim 9 which does not recite “desired modulation”. “a desired modulation” is first recited in claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9, 12, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipworth et al. (US 9,967,011 B1).
Consider claims 1, 9 and 17:
Lipworth discloses a method for controlling an antenna having a plurality of radio frequency (RF) radiating antenna elements (see Fig. 4 and col. 9, lines 12-30, where Lipworth describes a control circuitry 416 that is configured to control antenna 430; see Fig. 5 and col. 10, lines 25-39, where Lipworth describes implementation using non-transitory computer-readable storage medium 540), the method comprising: 
performing modulation for a frequency range (see Fig. 4 and col. 7, lines 62-67, where Lipworth describes that the control circuitry 416 is configured to modulate the antenna 430 between different states; see Fig. 4 and col. 8, lines 27-28, where Lipworth describes that the antenna 430 further includes a plurality of sub-wavelength antenna elements 432; see col. 6, lines 58-61, where Lipworth describes that the sub-wavelength antenna elements have an operating frequency range), 
including determining a first set of modulation values (see Fig. 4 and col. 9, lines 47-60, where Lipworth describes that the control circuitry 416 includes a calibration system 402; see Fig. 5 and col. 11, lines 1-7, where Lipworth describes that the calibration system 402 comprises a port impedance vector generator 541 which generates a vector which comprises a set of impedance values, each vector maps out a desired modulation, therefore, this set of impedance values is interpreted as a first set of modulation values) for achievable modulation states associated with the frequency range (see col. 11, lines 1-7, where Lipworth describes that each vector comprises a set of impedance values that describes a state for each tunable impedance element; see col. 12, lines 13-15, where Lipworth describes that the vectors may specify modulation states for the tunable antenna); 
mapping modulation values associated with the achievable modulation states to one or more control parameters (see Fig. 6 and col. 12, lines 21-28, where Lipworth describes applying the set of impedance values to a plurality of tunable impedance elements; see col. 9, lines 55-67, and col. 10, lines 1-4, where Lipworth describes that the set of impedance values is applied by the control circuitry 416; see col. 5, lines 30-35, where Lipworth describes that the impedances of the tunable impedance elements are variably controlled based on magnitude of applied DC voltage, therefore, the variable DC voltages are interpreted as control parameters); and 
controlling the radiating antenna elements using the one or more control parameters to perform beam forming (see col. 9, lines 31-46, where Lipworth describes controlling the impedance values via the tunable impedance elements 438 in the antenna 430 to perform operations for beamforming; see col. 7, lines 47-61, where Lipworth describes that the impedance values are modified to attain a desired radiation pattern, e. g., beamforming).
Consider claims 4, 12 and 20:
Lipworth discloses the invention of claims 1, 9 and 17 above. Lipworth discloses: mapping a desired modulation to the achievable modulation states (see col. 11, lines 1-7, where Lipworth describes that each vector of impedance values maps out a desired modulation for the entire tunable meta-material-based device).
Consider claims 7 and 15:
 the invention of claims 1 and 9 above. Lipworth discloses: the one or more control parameters comprise a voltage to be applied to each of the RF radiating antenna elements (see col. 5, lines 30-43, where Lipworth describes that a DC voltage is utilized to variably control the impedance of the impedance element of the antenna).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipworth et al. (US 9,967,011 B1), as applied to claims 1, 9 and 17 above, and further in view of Bonthron et al (US 2006/0262007 A1).
Consider claims 2, 10 and 18:
	Lipworth discloses the invention of claims 1, 9 and 17 above. Lipworth does not specifically disclose: performing modulation for a frequency range occurs in response to determining instantaneous bandwidth (IBW) requirements would not be met by a beam formed by the antenna with a second set of modulation values.
Bonthron teaches: performing modulation for a frequency range occurs in response to determining instantaneous bandwidth (IBW) requirements would not be met by a beam formed by antenna with a second set of modulation values (see paragraph 0147, where Bonthron describes that by using local oscillator signal modulation by the IF modulation frequency, that is, modulation in IF frequency range, the instantaneous bandwidth of transmit signal can be increased in order to improve down-conversion; see paragraph 0093, where Bonthron describes that the signal is transmitted by antenna beam shape).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: performing modulation for a frequency range occurs in response to determining instantaneous bandwidth (IBW) requirements would not be met by a beam formed by the antenna with a second set of modulation values, as taught by Bonthron to modify the method of Lipworth in order to improve down-conversion process, as discussed by Bonthron (see paragraph 0147).
	Consider claims 3, 11 and 19:
	Lipworth in view of Bonthron discloses the invention of claims 2, 10 and 18 above. Lipworth does not specifically disclose: determining instantaneous bandwidth (IBW) requirements are not met by a beam formed by the antenna with a second set of modulation values is performed after determining gain is sufficient to allow for adjustments to the frequency range associated with the second set of modulation values in order to satisfy the IBW requirements.
Bonthron teaches: determining instantaneous bandwidth (IBW) requirements are not met by a beam formed by the antenna with a second set of modulation values is performed after determining gain is sufficient to allow for adjustments to the frequency range associated with the second set of modulation values in order to satisfy the IBW requirements (see Fig. 6c and paragraph 0096, where Bonthron describes that the transmitter circuit includes a variable gain amplifier (VGA) 220, the gain of the VGA 220 is adjusted by the output of a comparator/integrator 245).
before the effective filing date of the claimed invention to include: determining instantaneous bandwidth (IBW) requirements are not met by a beam formed by the antenna with a second set of modulation values is performed after determining gain is sufficient to allow for adjustments to the frequency range associated with the second set of modulation values in order to satisfy the IBW requirements, as taught by Bonthron to modify the method of Lipworth in order to improve down-conversion process, as discussed by Bonthron (see paragraph 0147).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipworth et al. (US 9,967,011 B1), as applied to claims 4 and 12 above, and further in view of Granholm et al (US 6,147,648).
	Consider claims 6 and 14:
Lipworth discloses the invention of claims 4 and 12 above. Lipworth discloses: the RF radiating antenna elements comprise tunable elements in a metasurface and mapping the desired modulation to the achievable modulation states (see col. 11, lines 1-7, where Lipworth describes that each vector of impedance values maps out a desired modulation for the entire tunable meta-material-based device) comprising approximating a set of required radiation patterns with a set of the tunable elements in the metasurface.
Lipworth does not specifically disclose: the radiation patterns have polarizabilities.
Granholm teaches: radiation patterns have polarizabilities (see col. 3, lines 30-35, where Granholm describes polarized radiation patterns of antenna elements).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the radiation patterns have polarizabilities, as  to modify the method of Lipworth in order to have frequency reuse, as discussed by Granholm (see col. 1, lines 33-54).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lipworth et al. (US 9,967,011 B1), as applied to claims 1 and 9 above, and further in view of Bily et al (US 2015/0236412 A1).
Consider claims 8 and 16:
	Lipworth discloses the invention of claims 1 and 9 above. Lipworth does not specifically disclose: the desired modulation is based on one or more of: location of at least a subset of the RF radiating antenna elements, beam pointing direction and polarization, and wave propagation in a feed of the antenna.
	Bily teaches: a desired modulation is based on beam pointing direction and polarization (see paragraph 0082, where Bily describes that polarization and beam pointing angle are both defined by modulation).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the desired modulation is based on one or more of: location of at least a subset of the RF radiating antenna elements, beam pointing direction and polarization, and wave propagation in a feed of the antenna, as taught by Bily to modify the method of Lipworth in order to have a programmable control, as discussed by Bily (see paragraph 0082).

Allowable Subject Matter
Claims 5, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631